     Case 1:20-cv-00637-NONE-BAM Document 3 Filed 05/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                       Case No. 1:20-cv-00637-NONE-BAM
12                         Plaintiff,                     ORDER DIRECTING CLERK OF THE
                                                          COURT TO ADMINISTRATIVELY
13           v.                                           REDESIGNATE CASE AS A PRISONER
                                                          ACTION
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,
15
                           Defendants.
16

17

18          Plaintiff Joshua Bland (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this case. The Clerk designated this action as a regular civil action.

20          The Court has reviewed the complaint and determined that the present action involves a

21   prisoner litigating the conditions of his confinement. Consequently, the administrative

22   designation should reflect this, and this matter should proceed according to the rules governing

23   actions involving a prisoner litigating the conditions of his confinement. This includes Local

24   Rule 230(l) on motions in prisoner actions.

25          Accordingly, it is HEREBY ORDERED as follows:

26          1. The Clerk of the Court SHALL change the administrative designation of the present

27                case to reflect that of a prisoner litigating the conditions of his confinement; and

28   ///
                                                          1
     Case 1:20-cv-00637-NONE-BAM Document 3 Filed 05/08/20 Page 2 of 2

 1         2. The Clerk of the Court SHALL designate the case number in this action as follows:

 2               Case No. 1:20-cv-00637-NONE-BAM (PC).

 3
     IT IS SO ORDERED.
 4

 5      Dated:     May 7, 2020                           /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
